Citation Nr: 0335636	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently rated as 50 percent 
disabling, to include whether an adequate substantive appeal 
has been filed.  

2.  Entitlement to an increased disability evaluation for 
bilateral sensorineural hearing loss, currently rated as 40 
percent disabling, to include whether an adequate substantive 
appeal has been filed.  

3.  Entitlement to an increased disability evaluation for 
tinnitus, currently rated as 10 percent disabling, to include 
whether an adequate substantive appeal has been filed.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, to 
include whether an adequate substantive appeal has been 
filed.  




REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions rendered by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

When the veteran initiated this claim, he was represented by 
the service organization, Disabled American Veterans.  In 
June 2002, the veteran substituted the Kentucky Department of 
Veterans Affairs as his representative.  That service 
organization continues to represent the veteran.  

On September 25, 2003, the Board advised the veteran and his 
representative by means of a letter, that his substantive 
appeal with regard to the issues set forth above may not have 
been adequate, and that his appeal may have to be dismissed.  
He was also advised that he had 60 days from the date of that 
letter to furnish argument, forward evidence, and/or request 
a hearing before the Board on the question of the adequacy of 
his substantive appeal.  No response was thereafter received 
within the prescribed 60-day time limit.




FINDINGS OF FACT

1.  By an August 2000 rating decision, of which the veteran 
was informed by letter dated September 6, 2000, the RO denied 
the veteran's claims of entitlement to an increased 
disability evaluation for post-traumatic stress disorder, 
currently rated as 50 percent disabling; entitlement to an 
increased disability evaluation for bilateral sensorineural 
hearing loss, currently rated as 40 percent disabling; 
entitlement to an increased disability evaluation for 
tinnitus, currently rated as 10 percent disabling; and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

2.  A notice of disagreement was filed in September 2000 with 
the decision made on all of the issues considered in the 
August 2000 rating decision.  

3.  On July 8, 2002, the RO issued a statement of the case 
concerning the issues addressed in the August 2000 rating 
decision.

4.  An adequate substantive appeal with regard to the 
decisions made in the August 2000 rating decision was not 
received within 60 days of the July 8, 2002, statement of the 
case.

5.  The veteran did not respond to a letter from the Board 
dated on September 25, 2003, that requested he or his 
representative furnish argument, forward evidence, and/or 
request a hearing before the Board on the question of the 
adequacy of his substantive appeal.


CONCLUSION OF LAW

The criteria for perfection of an appeal for review by the 
Board have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a decision issued by the agency of 
original jurisdiction (the RO herein) is initiated by a 
timely filed notice of disagreement and completed by a timely 
filed substantive appeal after an statement of the case is 
furnished.  See 38 U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. 
§ 20.200 (2003).

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result. 
See 38 C.F.R. § 20.201 (2003).

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  See 38 
C.F.R. § 20.202 (2003).  A substantive appeal must be filed 
within 60 days of the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
See 38 C.F.R. § 20.302(b) (2003).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  See 38 C.F.R. § 20.305 (2003).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an statement of the case or supplemental statement of the 
case, which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  See 38 C.F.R. 
§ 20.202 (2003).

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows:  The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
question(s).  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question(s).  The 
date of mailing of the notice will be presumed to be the same 
as the date stamped on the letter of notification.  The Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  See 38 C.F.R. § 20.101(d) (2003).

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), 
when the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran.  They provide essentially the same requirement 
of notice of the potential jurisdictional defect and period 
of 60 days within which to present written evidence and 
argument concerning the jurisdictional question.  They differ 
slightly concerning the request for a hearing to present oral 
argument on the jurisdictional question, but the veteran did 
not request a hearing in this instance.  Indeed, the veteran 
did not respond to the Board's notice.  Consequently, any 
differences concerning hearings for this matter would not 
affect the veteran.

In August 2000, the RO issued a rating decision that denied 
the veteran's claims of entitlement to an increased 
disability evaluation for post-traumatic stress disorder, 
currently rated as 50 percent disabling; entitlement to an 
increased disability evaluation for bilateral sensorineural 
hearing loss, currently rated as 40 percent disabling; 
entitlement to an increased disability evaluation for 
tinnitus, currently rated as 10 percent disabling; and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran was informed of that decision by letter dated 
September 6, 2000.  

A notice of disagreement with the August 2000 rating decision 
was received in September 2000.  

On July 8, 2002, the RO issued a statement of the case to the 
veteran and his representative concerning the issues denied 
in the August 2000 rating decision.  On July 22, 2002, the RO 
received VA Form 21-4138, Statement in Support of Claim, from 
the veteran dated June 26, 2002.  In that statement, the 
veteran requested a total rating based on individual 
unemployability due to service-connected disabilities.  
Attached to that statement was VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability.  These documents did not reference any prior 
decision, nor did they present arguments relating to errors 
of fact or law made by the RO in reaching any prior 
determinations.  Neither the veteran nor his representative 
submitted a VA Form 9, or any other written communication 
thereafter.  

Essentially, a written communication that could suffice as an 
adequate substantive appeal with regard to the decisions made 
in the August 2000 rating decision was not received within 60 
days of the July 8, 2002, statement of the case.

On September 25, 2003, the Board advised the veteran and his 
accredited representative, by means of a letter, that an 
adequate substantive appeal with regard to the issues set 
forth above may not have been timely filed, and that his 
appeal may have to be dismissed.  He was also advised that he 
and his representative had 60 days from the date of that 
letter to furnish argument, forward evidence, and/or request 
a hearing before the Board on the question of whether an 
adequate substantive appeal had been timely filed.  No 
response was thereafter received within the prescribed 60-day 
time limit.

In this case, the Board has complied with the current 
requirements of 38 C.F.R. § 20.101(d) and gave the veteran 
and his representative notice of the potential jurisdictional 
defect and a 60-day period within which to respond and/or 
request a hearing.  The veteran has not presented any 
evidence or argument concerning the adequacy of his 
substantive appeal on the issues set out above.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it was proper for the Board to dismiss 
the appeal of a veteran who did not file a timely substantive 
appeal and did not request prior to the expiration of the 
time limit for such filing an extension of time within which 
to file a substantive appeal.  See Roy v. Brown, 5 Vet. App. 
554 (1993).  The Court opined that the Secretary was correct 
in arguing that the "formality" of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme, which requires the filing of both a notice 
of disagreement and a formal appeal.  Id. at 555.

A substantive appeal containing allegations of error of fact 
or law concerning these issues was not filed in a timely 
manner.  The appellant was so informed and given 60 days to 
present argument or request a hearing but did not respond.  
The Board finds that no adequate substantive appeal has been 
timely filed with respect to the issues of entitlement to an 
increased disability evaluation for post-traumatic stress 
disorder, currently rated as 50 percent disabling; 
entitlement to an increased disability evaluation for 
bilateral sensorineural hearing loss, currently rated as 40 
percent disabling; entitlement to an increased disability 
evaluation for tinnitus, currently rated as 10 percent 
disabling; and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issues.  The appeal as to these 
issues is dismissed.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	M. L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



